Felton, Chief Judge,.
The longest time a party has from the date a bill of exceptions is returned to him for correction or completion during which he may retender it is no more than the period allowed by law (30' days) for the tender of the original bill of exceptions, unless a longer time should be given for providential cause or imperative necessity; and when a delay of more than thirty days in retender is thus caused, that fact must affirmatively appear in the judge’s certificate. White v. Griggs, 214 Ga. 392 (104 S. E. 2d 890) and cases cited. The material portion of the judge’s certificate contains the following statement: “The, plaintiff in error in the bill of exceptions having tendered to me on January 7, 1959, its bill of exceptions, and the defendants in error in the bill of exceptions having objected to said bill; now, after reasonable notice and due hearing of said objections on February 7, 1959, I do certify that on February 12, 1959, I returned said bill of exceptions to the attorney tendering the same with my objections, such objections were met and removed and said bill of exceptions as corrected retendered to me on March 20, 1959 . . .” Assuming, as stated by counsel for the plaintiff in error in their brief, that the delay in retender of thirty-six days was caused by the pendency of their application for a mandamus nisi which was denied by this court on March 9, 1959 (State Department of Revenue v. Gray, 99 Ga. App. 244, 108 S. E. 2d 182) and by difficulty in obtaining certain necessary records from the State Board of Workmen’s Compensation, these facts do not affirmatively appear in the judge’s certificate and under the above ruling of the Supreme Court, the writ of error must be dismissed.

Writ of error dismissed.


Quillian and Nichols, JJ., concur.

*58Decided June 26, 1959
Judgment adhered to on rehearing July 23, 1959.
Eugene Cook, Attorney-General, John L. York, Assistant Attorney-General, for plaintiff in error.
Smith, Gardner ■& Kelley, B. C. Gardner, Jr., D. C. Campbell, Jr., II. G. Bawls, contra.